—In an action, inter alia, to recover damages for personal injuries and a related proceeding pursuant to RPAPL 713 (7), which were consolidated for trial, Joseph Gissaro and Wanda Gissaro, the plaintiffs in Matter No. 1, and respondents in Matter No. 2, appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Skelos, J.), dated November *28223, 2001, as imposed a $500 sanction upon them as a condition to granting their motion to vacate a determination of the same court, dated October 10, 2001, in effect, pursuant to CPLR 3126, precluding them from seeking further discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in conditioning the vacatur of its prior determination upon the appellants’ payment of a monetary sanction to the respondent William Lessne (see generally Coven v Trust Co. of N.J., 225 AD2d 576; Sasson v Sasson, 134 AD2d 491; Gabrelian v Gabrelian, 108 AD2d 445). Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.